FRICK, J.
I concur with Mr. Justice THURMAN in his conclusion that the defendant is unconditionally and absolutely liable to the plaintiff as bondsman of the county treasurer of Salt Lake county, and that Comp. Laws Utah 1917, § 4500, in no way, affects that liability as between the plaintiff and the defendant.
In view, however, that the Legislature must have intended that the indemnity bond which is provided for by the provisions of that-section should likewise be effective and constitute security for the funds deposited pursuant to that section, therefore, under the circumstances of the ease at bar, namely, that where the money is deposited by the county treasurer pursuant to the provisions of section 4500, and an indemnity bond is executed pursuant to the provisions of that section by the treasurer’s depository, and the loss of the money deposited is not occasioned through the wrongful act of the treasurer, or through some wrongful act of a thief, or some agency for which neither the treasurer nor 'his depository is responsible, but is lost while being used in the ordinary business affairs, of the depository, or through his fault, I am of the opinion that while the treasurer’s bond should still be held unconditionally liable in an action by *111the county, nevertheless the treasurer’s bondsman should also have the right to have recourse to the indemnity bond of the depository which was executed pursuant to the provisions of section 4500. As to whether, under the circumstances stated, the treasurer’s bondsman should be permitted to recover the full amount he was required to pay upon his bond, or whether his recovery should be limited to a pro rata share of the loss, only so as to equalize and apportion the loss between the depository’s bond and the treasurer’s bond, I am not now prepared to say. Nor is it necessary that that question be now determined. In my judgment, however, the treasurer’s bondsman should be permitted to have recourse to the depository’s bond, either to the full extent of his liability, or at least to his pro rata share of such liability.
In order to reach the foregoing result, the entry of judgment against the treasurer’s bondsman should, however, not be postponed, nor should its enforcement be delayed to any extent. If the treasurer’s bondsman should, however, timely and in a proper manner request the trial court to make the parties who are interested in the indemnity bond, as well as the county treasurer, parties to the action for the purpose of making a full adjustment of all equities as herein-before outlined, then, in my judgment, the court should require all parties to appear in the action and should adjust the equities as above indicated. To follow the procedure outlined would in no way conflict with the rights of the county to have the amount due on the treasurer’s bond speedily paid, nor would it interfere with any of the provisions of our Code of Civil Procedure, but would be in strict harmony with it, in that it would in one action, and at the least possible expense, adjust all matters arising by virtue of section 4500. As before stated, it certainly was the intention of the Legislature to cast some liability upon the depository bond, and, that being so, that liability could be enforced by following the foregoing suggestions without in the least injuring any one.
I am of the opinion, therefore, that in this case the district court should have required all parties interested in the bonds *112herein referred to to be made parties to the action, but without postponing or delaying judgment on the treasurer’s bond. In view, however, that the defendant has not been prejudiced in any substantial right by the refusal of the district court to comply with its request, the judgment should nevertheless be affirmed, and I therefore concur in its affirmance.